Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
IDS filed on August 22, 2022 before payment of issue fee would be qualified under PATH, Phase (I) and applicant had met all requirements.  Thus, it has been entered and considered.

			       EXAMINER’S COMMENT
The office action by EPO had raised issue as to “crystalline” and “to a cooling crystallization temperature or lower” of claim 1 since such word and phrase not taught in the specification, but, the examiner disagrees for the following reasons.
Polyaryletherketons are the art known crystalline polymers having a high crystalline melting point as taught by [0029] of US 2015/0209736 A1 and having a high crystalline melting point (about 340oC or 330-345oC) as taught by col. 1, line 61 to col. 2, line 11 and col. 4, lines 29-31 of US 5,223,585.
The instant examples 1 and 2 teach a melting point of 336oC which would indicate that the polyaryletherketons are “crystalline”.
Also, cooling of a reaction mixture obtained in the polycondensation step after completion of the desalting polycondensation to crystallization temperature or lower of claim 1 has yielded a slurry state comprising solids and thus the recited “to a cooling crystallization temperature or lower” would be taught inherently since the crystallization temperature would be lower than the melting point which is a high temperature known in the art as taught by the above cited references..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 26, 2022                                                 /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762